Citation Nr: 0029640	
Decision Date: 11/09/00    Archive Date: 11/16/00

DOCKET NO.  99-06 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for liver disability, 
to include as secondary to herbicide exposure.

2.  Entitlement to service connection for hypertension, to 
include as secondary to herbicide exposure.

3.  Entitlement to service connection for stomach problems 
and rectal bleeding, to include as secondary to herbicide 
exposure.

4.  Entitlement to service connection for prostate problems, 
to include as secondary to herbicide exposure.

5.  Whether the veteran has submitted new and material 
evidence to reopen a claim of entitlement to service 
connection for cataracts of both eyes.

6.  Whether the veteran has submitted new and material 
evidence to reopen a claim of entitlement to service 
connection for rheumatoid arthritis.

7.  Whether the veteran has submitted new and material 
evidence to reopen a claim of entitlement to service 
connection for a skin disability to include scars.  


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to May 1970.  
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.

In August 2000, the Board remanded the veteran's claim to the 
RO for additional development.  The case has been returned to 
the Board and is ready for further review.  

In October 1996, the RO denied entitlement to service 
connection for cataracts, and rheumatoid arthritis as 
secondary to Agent Orange, and so informed him in November 
1996.  The veteran did not timely appeal that decision and it 
became final.  In October 1985, the RO denied entitlement to 
service connection for a skin disability as secondary to 
Agent Orange, and so informed the veteran that same month.  
He did not timely appeal, and the decision became final.  


REMAND

The Board observes that, during the pendency of this appeal, 
the provisions of 38 U.S.C.A. § 5107, which concern the VA's 
duty to assist a claimant with the development of facts 
pertinent to his or her claim, have been substantially 
revised.  Generally, when the laws or regulations change 
while a case is pending, the version most favorable to the 
claimant applies, absent congressional intent to the 
contrary.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991). 

The prior provisions of 38 U.S.C.A. § 5107 (West 1991) set 
forth the requirement that the VA assist a claimant with the 
development of facts pertinent to a well-grounded claim for 
benefits, whereas the revised version of this statute 
contains no "well-grounded claim" requirement and instead 
requires more generally that the VA assist a claimant with 
the development of facts pertinent to his or her claim.  Such 
assistance specifically includes providing a medical 
examination "when such examination may substantiate 
entitlement to the benefits sought."  While this revision 
specifies that the person submitting a claim for benefits 
shall have the burden of proof, only in cases where "no 
reasonable possibility exists that such assistance will aid 
in the establishment of entitlement" may the VA decide a 
claim for benefits without providing assistance.  See H.R. 
4205, The Floyd D. Spence National Defense Authorization Act 
for FY 2001, Title XVI, Subtitle B, § 1611 (October 30, 
2000).  

The veteran contends that service connection is warranted for 
a liver disability, hypertension, stomach problems and rectal 
bleeding, prostate problems, cataracts of both eyes, 
rheumatoid arthritis, and a skin disability, to include as 
secondary to exposure to Agent Orange.  He contends that new 
and material evidence has been received to reopen the 
previously denied final claims involving service connection 
for cataracts, rheumatoid arthritis, and a skin disability.  

The Board notes that the veteran was examined by VA in 
October 1997.  At that time, he reported that he had been 
told by his physician that he had cataracts secondary to 
exposure to chemicals.  When VA is on notice that there is 
evidence which may aid in the establishment of entitlement to 
compensation, the duty to assist in obtaining that evidence 
applies.  

Also during the October 1997 examination, the examiner stated 
that the veteran was followed regularly at the VA facility in 
Lexington VA.  These records have not been obtained and 
associated with the claims file.  VA records are considered 
part of the record on appeal since they are within VA's 
constructive possession, and these records must be considered 
in deciding the veteran's claim.  See Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107 (West 
1991).  The United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999)(hereinafter, "the Court") has held 
that the duty to assist includes the duty to obtain adequate 
and contemporaneous VA examinations, including examinations 
by specialists when indicated, and to obtain medical records 
to which the veteran has referred or which may be pertinent 
to the issues.  Littke v. Derwinski, 1 Vet. App. 90 (1990); 
Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121 (1991).  Where the record before 
the Board is inadequate to render a fully informed decision, 
a remand to the RO is required in order to fulfill the 
statutory duty to assist.  Ascherl v. Brown, 4 Vet. App. 371, 
377 (1993).

In light of the foregoing, the Board finds that further 
development, as specified below, is required.  Accordingly, 
the case is REMANDED to the RO for the following actions:




1.  The RO should take appropriate steps 
to notify the veteran of the necessity of 
providing statements from any health care 
practitioners who may provide competent 
evidence of a relationship between his 
period of service, including exposure to 
Agent Orange, and any of the disabilities 
at issue here, including cataracts.   The 
veteran should be afforded a reasonable 
amount of time to obtain and submit such 
evidence to the RO.

2. The RO also should take appropriate 
steps in order to obtain copies of any 
medical treatment of the veteran at the 
VA Medical Center in Lexington, Kentucky.  
Once received, these should be associated 
with the claims file.  

3.  Then the RO should review the record, 
take any other necessary action, and 
readjudicate the issues on appeal.  





After completion of the requested actions, the RO should 
review the evidence and determine whether the veteran's claim 
may be granted.  If not, the veteran and his representative 
should be provided with an appropriate Supplemental Statement 
of the Case.  After allowing the veteran appropriate time to 
respond, the case should be returned to the Board for further 
appellate review, if otherwise in order.  By this remand, the 
Board intimates no opinion as to the final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	F. JUDGE FLOWERS
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


- 6 -


